[Cite as Etter v. Wright State Univ., 2015-Ohio-5358.]




                               IN THE COURT OF CLAIMS OF OHIO



SUSAN ETTER

        Plaintiff

        v.

WRIGHT STATE UNIVERSITY

        Defendant

Case No. 2015-00518-AD

Clerk Mark H. Reed

MEMORANDUM DECISION

        {¶1} On May 22, 2015, Susan Etter (hereinafter “plaintiff”) filed a complaint in this
Court against Wright State University (hereinafter “WSU”) alleging that as a result of
WSU’s negligence in failing to clear the Nutter Center parking lot of snow and ice, she
fell and sustained injuries to her head and back. The facts are uncontested and are as
follows: On January 16, 2015, plaintiff was walking to her car after attending a concert
at the Nutter Center when she slipped and fell on an ice covered parking lot. In her fall,
plaintiff’s head and tailbone struck the ground and she sustained injuries requiring
immediate medical attention.
        {¶2} Plaintiff’s necessary medical expenses included a trip to the emergency
room with her medical bills now totaling $869.61. Plaintiff’s insurance deductible is
$3,500.00.
        {¶3} In an Investigation Report filed July 20, 2015, WSU did not dispute plaintiff’s
version of the facts of the case nor the amount of damage.            The University does
however dispute liability. Relying on the case of Brinkman v. Ross (1993), 68 Ohio St
3d 82, 84, WSU points out that Ohio law regards the natural accumulation of snow and
ice as an open and obvious hazard. Plaintiff, WSU argues, should have been aware of
this hazard and done what was necessary to protect herself.
        {¶4} While Ross remains the law in Ohio, there is an exception. Ross is limited
Case No. 2015-00518-AD                      -2-                MEMORANDUM DECISION


in cases where a municipality or local government has enacted a safety statute
requiring snow and ice removal. Fairborn, where WSU is located, appears not to be
one of these municipalities however.
       {¶5} Finding then that Ross applies to this case, the Court is constrained to agree
with WSU in that the wintery conditions on the night of January 16, 2015 were sufficient
to have placed a reasonable person on notice that snow and ice could likely be present
at any location, including a university parking lot, thus placing any pedestrian potentially
in harm’s way. The fact that plaintiff fell and received significant injuries is unfortunate,
but this was not due to the negligence of WSU. It was due instead to the entirely
forseeable, hazardous conditions present in the parking lot on the night of January 16,
2015 and not any act of negligence on the part of WSU. Based on the foregoing then,
the complaint filed May 22, 2015 is hereby DISMISSED.




                         IN THE COURT OF CLAIMS OF OHIO



SUSAN ETTER

       Plaintiff

       v.

WRIGHT STATE UNIVERSITY

      Defendant


Case No. 2015-00518-AD

Clerk Mark H. Reed

ENTRY OF ADMINISTRATIVE DETERMINATION
         Having considered all the evidence in the claim file, and for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are absorbed by the Court.




                                           _____________________________________
                                           MARK H. REED
                                           Clerk

Entry cc:
Susan Etter                                    Amy Nash Golian
2385 Greenlawn Drive                           Wright State University
Troy, Ohio 45373                               3640 Colonel Glenn Highway
                                               Fairborn, Ohio 45324

Filed 9/22/15
Sent to S.C. Reporter 12/21/15